Citation Nr: 1740488	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  013-06 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disability (spondylosis of the cervical spine).

2.  Entitlement to service connection for a low back disability, secondary to nerve damage and a neck disability.

3.  Entitlement to service connection for a left shoulder disability (pinched nerve).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION


The Veteran had active duty service from February 1970 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 


FINDING OF FACT

The Veteran's currently diagnosed low back, neck, and left shoulder disabilities were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between these disabilities and his active service.


CONCLUSION OF LAW

Low back, neck, and left shoulder disabilities were not incurred in or aggravated by service and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of the service treatment records (STRs), VA treatment records, and treatment records from Barksdale Air Force Base.

VA medical examinations and opinions were obtained in this case to address the etiology of the Veteran's claimed low back, neck, and left shoulder disabilities.  The Board finds that the VA examiners considered the evidence of record and the reported history of the Veteran and conducted a thorough VA examination and a review of the claims file, noting all findings necessary for proper adjudication of the matter.  Hence, the Board finds that the VA examinations and medical opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has low back, neck, and left shoulder disabilities that are related to his service.  He also contends that his low back disability is secondary to his neck disability. 

The STRs include a January 1970 report which indicates normal clinical evaluation of the upper extremities and spine.  A May 1970 report appears to reflect a complaint of three day history of back and shoulder symptoms.  A March 1977 report of medical history shows that the Veteran's only complaint was of shortness of breath and an associated report of medical examination indicates a normal clinical evaluation of the spine and upper extremities.

A January 1981 report indicates a complaint of left shoulder symptoms and symptoms of numbness and tingling in the hands.  An emergency care and treatment note indicates a complaint of sharp pain in the left upper pectoral area and left arm.  A February 1981 separation examination indicated a normal clinical evaluation of the spine and upper extremities.  A February 1981 report of medical history indicates a complaint of recurrent back pain and mid-upper thoracic pain between the shoulder blades began after lifting equipment 9 months ago.  It was treated with analgesics and noted to reoccur on occasion.  However, a June 1984 examination indicated a normal clinical evaluation of the spine and upper extremities.

An April 1982 emergency report indicates a four- day complaint of upper back and neck pain.  There was no specific injury.  The assessment was muscle strain.  A February 1989 emergency hospital report indicates a complaint of low back pain with no precipitating injury.  A July 1989 report indicates a complaint of left shoulder blade pain and an assessment of muscle spasms and an emergency care and treatment note indicates left shoulder pain.  However, an X-ray examination of the left shoulder was negative for any abnormalities.  A July 1990 report of medical history indicates a complaint of recurrent back pain.

Post-service, VA treatment records include an October 1998 X-ray examination of the lumbar spine which indicates minimal degenerative changes.

On November 2009 VA joints examination, the Veteran presented with reports of problems with his cervical spine since 1973.  A CT scan of the neck indicated multilevel spondylosis greatest at C5-6 and C6-7 to the left arm with no acute osseous or articular findings.  The impression was spondylosis greatest at C5-6 and C6-7 and no acute osseous findings.  The examiner diagnosed spondylosis of the cervical spine.

With regard to the left shoulder disability, claimed as a pinched nerve, the Veteran reported a history of left shoulder problems since 1980s.  After an examination, the examiner diagnosed a left shoulder pinched nerve, but indicated that there was no diagnosis of upper back spasms.
The examiner opined that the Veteran's current left shoulder strain, left shoulder pinched nerve, and spondylosis of the cervical spine are not related to his in-service complaints.  The opinion was based, in part, on the rationale that there was no evidence in the STRs that the Veteran had a diagnosis of cervical spondylosis, left shoulder pinched nerve, or left shoulder strain.

In an October 2009 statement, the Veteran stated that he served 20 years in the Air Force as an outside communication technician and had problems with his upper and lower back for the majority of his career.  After numerous doctor visits, the condition was usually treated with pain medications, but the pain did not resolve.  He stated that in 1989 he was treated at the USAF medical hospital for severe back pain where a physician believed that his back pain was being caused by muscle spasms which caused pressure on the nerve across the left shoulder.

Records from Barksdale Air Force Base include an August 2006 report indicates a diagnosis of lumbago.  An October 2009 report reflects complaint of low back pain and stiffness for years which is likely osteoarthritis.  An October 2009 X-ray indicated scoliosis and mild spondylosis.  A January 2011 report indicates a complaint of neck pain for many years and tingling sensations in his hands and left leg for "a long time" diagnosed as cervicalgia.  An X-ray examination indicated a diagnosis of cervical stenosis at C4-5 and C5-6.  An April 2014 report indicates a complaint of low back pain insidious in nature with no known MOI (mechanism of injury).  

On April 2017 VA back conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with complaints of ongoing back pain.  The examiner diagnosed lumbar strain (in-service condition from 1981 to 1982), lumbar spondylosis (new and separate, non-service related condition) diagnosed in August 2006, and thoracic spine compression deformity (new and separate, non-service related condition), diagnosed in April 2017.
 
An X-ray examination of the lumbar spine indicated generalized osteopenia, multilevel lumbar spondylotic changes, and suspected compression deformities at T11, T12.  These were age-indeterminate on examination.
In an April 2017 opinion, the examiner indicated that he reviewed the claims file, lay statements, and verbal histories.  The examiner opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that his current back condition is a new and separate condition unrelated to service.  The examiner noted that the STRs indicated evaluation and treatment for back pain assessed as muscle strain.  The examiner noted that a July 1989 X-ray of the thoracic spine revealed no abnormality, but a July 1990 report of medical history indicated recurring back problems.  A July 1990 retirement examination indicated a normal spine examination   Post-service, an August 2006 X-ray of the lumbar spine revealed scoliosis and small anterolateral vertebral osteophytes and L2-L5.  An October 2009 X-ray of the lumbar spine revealed scoliosis and mild spondylosis.  A  November 2009 CT scan of the neck indicated multilevel spondylosis greatest at C5-6 and C6-7 to the left.  An April 2017 X-ray of the thoracolumbar spine revealed generalized osteopenia, multilevel lumbar spondylotic changes and stable compression deformities at T11, T12.  

The examiner indicated that the Veteran's current VA examination and imaging findings were consistent with an age-related condition with progression evidence by cervico-thoracolumbar spondylosis, compression deformities at T11-T12, and bilateral knee and hip degenerative changes suggesting widespread age-related degenerative changes.  These changes occurred beyond the presumptive period after service.  Therefore, the majority of evidence does not suggest a nexus linking the Veteran's current back disability and his service and is less likely than not incurred in or caused by service.  

The examiner also cited peer review articles which indicate that spondylosis is an aging phenomenon and that 80 percent of people over the age of 40 have evidence of spondylosis on X-ray studies.  With regard to osteoarthritis and degenerative joint disease, the research indicates this is the most commonly encountered rheumatic disorder and the major cause of disability and reduced activity after 50 years of age.  He also noted that back strains are more likely to resolve than disc injuries.

In this case, the Board finds that the VA medical examinations and opinions provide highly probative and overwhelming evidence against these claims.  The November 2009 and April 2017 VA examiners reviewed the claims file, considered the Veteran's documented and reported history, and performed thorough examinations.  The examiners diagnosed low back, neck, and left shoulder disabilities which the examiner opined are not related to the Veteran' service, supported by a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has any low back, neck, and left shoulder disabilities that are related to his service.

Furthermore, although the STRs include complaints of low back, neck, and left shoulder pain, the medical records do not reflect or reference any history of degenerative joint disease until October 1998.  More importantly, there is no competent medical evidence to show that the Veteran has low back, neck, and left shoulder disabilities that are related to his service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of the Veteran's disabilities is about 9 years after service.  Continuity of symptomatology has also not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to show that the Veteran's low back, neck, and left shoulder disabilities are related to his service.
To the extent that the Veteran contends that his low back disability is related to his neck disability, service connection has not been granted for a neck disability.  Therefore, a neck disability may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated any low back disability.

The Board has taken the Veteran's contentions that his claimed low back, neck, and left shoulder disabilities were caused by or related to his service with great care and detail.  Although the Veteran might believe that his low back disability is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed low back, neck, and left shoulder disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of low back, neck, and left shoulder disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that low back, neck, and left shoulder disabilities are related to the Veteran's active service.  Accordingly, service connection for low back, neck, and left shoulder disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a neck disability is denied.

Service connection for a low back disability is denied.


Service connection for a left shoulder disability is denied. 


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


